|

|

Oo 868 ~~ DH wm FP WH NH

Bh nm NM MB Bw HM NH HB Be SFP Se SP PO Sell lh lm
oe ~ oa un & ww bh — & Oo oo =~] OO WN aa Cao ko 6S

The Hon. James L. Robart

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, No, CR18-214JLR
Plaintiff,
+PROPOSEDT
Vv.
ORDER OF FORFEITURE

PRADYUMNA KUMAR SAMAL,

Defendant.

 

 

THIS MATTER comes before the Court on the United States’ Motion for Entry of
an Order of Forfeiture seeking to forfeit, to the United States, Defendant Pradyumna
Kumar Samal’s interest in the following property:

° A money judgment in the amount of $1,625,532.84, representing property
obtained by the Defendant that constitutes, or is derived from, proceeds
traceable to a violation of Title 18, United States Code, Section 1341 (Mail
Fraud). | .

The Court, having reviewed the papers and pleadings filed in this matter, hereby

FINDS entry of an Order of Forfeiture is appropriate because:

 

 

Order of Forfeiture - 1 UNITED STATES ATTORNEY

' . 700 STEWART STREET, SUITE 5220
United States v. Samal, CR18-214JLR SPATTLE, WASHINGTON 98101

(206) 553-7970

 
|

bo bo to bo bo Bo bo Bo ho — a ee — pee — —_—
oo ~—) OD ta B WH NY F&F TCT Oo BCA Hw SH W oe &

oO 0 SOD Ot OB OUR YOR

 

 

The Defendant was charged in a Second Superseding Information with
offenses including Mail Fraud, in violation of 18 US.C. § 1341, (Dkt. No.
47); ,

The Second Superseding Information included forfeiture allegations
providing notice that, upon the Defendant’s conviction of the charged Mail
Fraud offense, the United States would seek the forfeiture of any property,
real or personal, which constitutes or is derived from proceeds traceable to
such offense, including but not limited to a judgment for a sum of money
representing such property (See Dkt. No. 47, at 8-10);

The Defendant pleaded guilty to the charged Mail Fraud offense, (Dkt.
No. 51, {J 2, 10);

The evidence in the record, including information contained within the Plea
Agreement and the Presentence Investigation Report, has established the
requisite nexus between the above-described money judgment and the
offense of conviction, pursuant to Federal Rule of Criminal Procedure
(“Fed. R. Crim. P.”) 32.2(b)(1)(B); and

No ancillary proceeding is required to the extent that the forfeiture consists

of a money judgment, pursuant to Fed. R. Crim. P. 32.2(c)(1).

NOW, THEREFORE, THE COURT ORDERS:

Pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c), the

Defendant’s interest in the above-identified sum of money is fully and finally forfeited, in

its entirety, to the United States;

No right, title, or interest in this sum of money exists in any party other

than the United States;

Pursuant to Fed. R. Crim. P, 32.2(b)(4)(A)-(B), this order will become final

as to the Defendant at the time he is sentenced, it will be made part of the sentence, and it

will be included in the judgment;

Order of Forfeiture - 2 UNITED STATES ATTORNEY
United States v. Samal, CR18-214JLR 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 533-7970

 
 

 

Oo ff 1 DH tw SP WY NY RE

wm N NM HM KH NHN HN YY Se See SFE Pe et ee Sl
oo 17 KO oF Bw DG SF Oo CO me OY OO OK BR OOO OO

 

4) Pursuant to Fed. R. Crim. P. 32.2(e), in order to satisfy, in whole or in part,
this money judgment the United States may move to amend this order, at any time, to

substitute property having a value not to exceed $1,625,532.84; and

5) The Court will retain jurisdiction in this case for the purpose of enforcing

this order.

yh
DATED this _[Q day of _ Sephenl se. , 2019.

C\ 2p k

THE HON. JAMES L. ROBART
UNITED STATES DISTRICT JUDGE

Presented by:

s/Neal B. Christiansen
Neal B. Christiansen
Assistant United States. Attorney
United States Attorney’s Office
700 Stewart Street, Suite 5220
Seattle, WA 98101-1271
(206) 553-2242
E-Mail: Neal.Christiansen2@usdoj.gov

 

Order of Forfeiture - 3 UNITED STATES ATTORNEY

Tao an 4 . 700 STEWART STRBRT, SUITE 5220
United States y, Samal, CRi8-214JLR SEATTLE, WASHINGTON 98103

(206) 553-7970

 
